PER CURIAM
This is a workers’ compensation claim for injury to claimant’s right hand. Claimant contends that the Worker’s Compensation Board’s reduction of the referee’s award was improper.
By a determination order, claimant was awarded 20 percent loss of use of his hand. The referee increased the award to 70 percent loss of use, and the Board reduced the referee’s award to 45 percent. On de novo review, we find no fault with the Board’s assessment of the factors considered in determining claimant’s loss of use of his right hand or with the percentages of loss assigned to those factors. Due to an arithmetical error in the calculation, however, the Board reduced the referee’s award to 45 percent rather than 55 percent loss of use, and we accordingly modify the award to 55 percent loss of use.
Order modified to award 55 percent permanent partial disability for loss of use of a hand; affirmed as modified.